Citation Nr: 1211000	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974, December 1990 to July 1991, and February 2003 to September 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  Throughout the appeal period, the Veteran's left ear hearing loss has been manifested by no more than Level I hearing.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

For the claim of service connection for right ear hearing loss, the Veteran was issued an October 2006 VCAA letter prior to issuance of the May 2007 rating decision on appeal.  This letter specifically advised him of the evidence needed to substantiate a service-connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  Pursuant to Dingess, this letter also described in detail how VA assigns a disability rating and effective date following a grant of service connection.  The October 2006 letter complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

For the claim for an initial increased rating for left ear hearing loss, since the June 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess, 19 Vet. App. at 490-91.  A July 2010 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's available service treatment records (STRs); the report of a July 2008 VA examination; private treatment records from audiologist J.A.C.; multiple lay statements; and the transcript of the July 2010 hearing before the undersigned.  

The record reflects the RO undertook extensive efforts to secure the Veteran's complete STRs; however, these efforts were unsuccessful.  In February 2008, the RO notified the Veteran of the efforts it had undertaken to secure these records and requested that the Veteran submit any STRs in his possession.  38 C.F.R. § 3.159(e) (2011).  The Veteran submitted records of audiometry results from 1983 to 2003; many of these audiometry tests were completed during his National Guard service.  It is clear from the record that additional attempts to obtain the Veteran's STRs would be futile and would only serve to delay resolution of this appeal.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (stating that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (finding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  Notably, the Veteran's claim of service connection for right ear hearing loss is being denied on the basis that he does not currently have right ear hearing loss; therefore, evidence of what occurred during service is not pertinent to resolving the appeal.

The Veteran and his representative have not identified any other outstanding relevant evidence.  

The RO arranged for a VA audiological examination in July 2008.  The examiner completed all necessary audiometric testing, examined the Veteran, and reviewed his claims file.  Therefore, the examination was adequate for the service connection claim and for schedular evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Regarding the adequacy of the examination for extraschedular evaluation, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  Here, the July 2008 VA audiological examiner did not provide an adequate description of the functional effects of the Veteran's left ear hearing loss.  However, the Veteran provided testimony at the July 2010 hearing about such functional effects.  Board Hearing Tr. at 4-5.  Therefore, the Veteran is not prejudiced because the examiner did not discuss the functional effects caused by his left ear hearing loss disability, since the record contains sufficient evidence to evaluate the Veteran's claim on an extraschedular basis.  

Additionally, the evidence does not reflect that there has been a worsening of hearing loss so as to warrant remand for another examination.  At the July 2010 hearing, the Veteran testified that his hearing was about the same as it was upon July 2008 VA examination.  Board Hearing Tr. at 9.  Private audiological test results from May 2009 also provide audiometric findings that are similar to those found on July 2008 VA examination.  The mere passage of time since a VA examination does not require VA to schedule a new examination; the record needs to contain evidence or allegations of worsening.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995).  

The Veteran also was provided an opportunity to set forth his contentions during the July 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is related to his exposure to hazardous noise during service as a pilot and a pilot instructor.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic disabilities of the nervous system such as sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

As noted above, the RO was unable to obtain the Veteran's complete STRs.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist and consider the applicability of the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Crucial to the award of service connection is the first Hickson element, existence of a current disability.  Without it, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

With respect to the first Hickson element, there are three audiological examinations taken during the appeal period that are of record:  July 2006 and May 2009 audiological testing reports from private audiologist J.A.C. and a July 2008 VA examination report.  

The July 2006 private audiometry results reveal puretone thresholds, in dB, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
25

The speech recognition score using the Maryland CNC test was 96 percent in the right ear.

The July 2008 VA examination yielded the following puretone threshold levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
20

The Maryland CNC speech recognition score was 100 percent in the right ear.

An audiological evaluation completed in May 2009 by private audiologist J.A.C. revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
30

The Maryland CNC speech recognition score for the right ear was 96 percent.

None of these audiometry results reveal right ear hearing loss for VA purposes as the auditory thresholds in the appropriate frequencies were not 40 dB or greater and they were not 26 dB or greater in three of the appropriate frequencies.  Additionally, speech recognition scores were all above 94 percent.  38 C.F.R. § 3.385 (2011). 

The only other evidence in the claims file supporting the existence of hearing loss for VA purposes is the Veteran's own statements.  The Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  Therefore, he is competent to report that he has difficulty hearing, but he is not competent to state that he has hearing loss by VA standards, as such requires specialized medical knowledge and specific testing to diagnose or assess the level of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2011) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran's statements to the effect that he has current hearing loss for VA purposes are accordingly lacking in probative value. 

In short, the first Hickson element of a current disability has not been satisfied, and the Veteran's service-connection claim for right ear hearing loss fails on that basis alone.  Accordingly, in the absence of medical evidence demonstrating right ear hearing loss for VA purposes, a preponderance of the evidence is against the claim of service connection for right ear hearing loss and the benefit-of-the-doubt rule is not for application.  The benefit sought on appeal is denied.

III.  Initial Compensable Rating for Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss disability is severe enough to warrant a compensable disability rating.  He specifically notes that his hearing loss has made it increasingly difficult for him to effectively communicate with family, friends, and colleagues.  See Board Hearing Tr. at 4-5.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2011); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

Where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.  38 C.F.R. § 4.85(f) (2011).  Section 3.383(a)(3) provides for compensation to be payable for service-connected and nonservice-connected hearing loss as if both disabilities were service-connected where service-connected hearing impairment in one ear is compensable to a degree of 10 percent or more and nonservice-connected hearing in the other ear meets the provisions of § 3.385.

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As explained in the service connection analysis above, the record contains the report of three audiological evaluations taken during the appeal period.  

An audiological evaluation completed in July 2006 by private audiologist J.A.C. revealed puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
30
35

The average puretone threshold was 19.  Speech audiometry using the Maryland CNC test revealed speech recognition ability of 92 percent in the left ear.


On VA examination in July 2008, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
25
20

The average puretone threshold was 15.  The Maryland CNC speech audiometry recognition score in the left ear was 100 percent.

An audiological evaluation completed in May 2009 by private audiologist J.A.C. revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
40
40

The average puretone threshold was 25.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

The audiometric results from July 2006, July 2008, and May 2009 correspond to a numeric designation of Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Since impaired hearing in the Veteran's right ear is not service-connected, the Board assigns it a Roman numeral designation of I.  38 C.F.R. § 4.85(f) (2011).  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).  

None of the audiometry results show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on puretone thresholds.  See 38 C.F.R. § 4.86 (2011).

The provisions of 38 C.F.R. § 3.383 are not applicable in this case since the Veteran does not have hearing impairment to a degree of 10 percent or more in his left ear and, as explained in the service connection analysis above, he does not have hearing impairment in his right ear that meets the provisions of § 3.385.  
The Veteran's lay assertions that his hearing impairment is greater than reflected by a noncompensable rating are insufficient to establish this is so.  Although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability by his own opinion.  See Barr, 21 Vet. App. at 308-10; Espiritu, 2 Vet. App. at 495.  This determination is made based on audiometric testing and the rating of hearing loss disability involves the mechanical application of the rating schedule, which here results in a noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that auditory threshold levels in the left ear have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's left ear hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  The Veteran testified at the July 2010 hearing that at work he finds himself compensating for his difficulty hearing by writing names and other details down and that he has trouble discriminating and hearing words.  Board Hearing Tr. at 4.  Additionally, he reported that he sometimes misunderstands what his wife tells him and has difficulty hearing when there is background noise.  Id. at 4-5.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by left ear hearing loss is contemplated by the rating assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's left ear hearing loss would be in excess of that contemplated by the assigned rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for left ear hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2011).  The benefit sought on appeal is denied.




      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


